             Case 5:20-cv-00200-PRW Document 1 Filed 03/04/20 Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

 CONTINENTAL RESOURCES, INC.,                   )
                                                )
                  Plaintiff,                    )
 v.                                             )
                                                            CIV-20-200-PRW
                                                ) Case No. _____________________
 WOLLA OILFIELD SERVICES LLC,                   )
 JASON WOLLA                                    )
                                                )
                  Defendants.                   )

                                        COMPLAINT

         Plaintiff Continental Resources, Inc., (hereinafter “Continental”) files this

Complaint against Defendants Wolla Oilfield Services LLC (“Wolla Oilfield”) and Jason

Wolla (collectively “Wolla”), and alleges as follows:

                                     INTRODUCTION

         1.      This action involves a systematic scheme by Wolla Oilfield and Jason Wolla

to bilk Continental out of millions of dollars. Under a contract between the parties, Wolla

Oilfield agreed to provide Continental with hot oil services for its wells in North Dakota

with the work to be paid on an hourly basis.

         2.      Instead, Wolla Oilfield and Jason Wolla consistently billed Continental for

work that Wolla Oilfield did not perform at all. As discussed in detail below, Wolla

Oilfield and Jason Wolla violated the parties’ contract and numerous other laws, and both

Defendants are liable to Continental for the damages they have caused.




{S537361;}
             Case 5:20-cv-00200-PRW Document 1 Filed 03/04/20 Page 2 of 16




                                           PARTIES

         3.      Continental is an Oklahoma corporation with its principal place of business

in Oklahoma City, Oklahoma.

         4.      Wolla Oilfield Services is a limited liability corporation organized under the

laws of North Dakota, with its principal place of business in North Dakota.               Upon

information and belief, Wolla Oilfield’s members are Jason Wolla and Samantha Oyloe,

both of whom reside in North Dakota.

         5.      Upon information and belief, Jason Wolla is Wolla Oilfield’s owner and

manager, and is a resident of North Dakota.

                               JURISDICTION AND VENUE

         6.      This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 and 18 U.S.C. § 1964. Furthermore, the Court has subject matter jurisdiction

over this action pursuant to 28 U.S.C. § 1332 since the matter in controversy exceeds

$75,000 and is between citizens of different states.           This Court has supplemental

jurisdiction over the state law claims asserted in this Complaint pursuant to 28 U.S.C.

§ 1367.

         7.      This Court has personal jurisdiction over Wolla Oilfield because Wolla

Oilfield consented to the jurisdiction of this Court in a contract between the parties.

         8.      The Court has personal jurisdiction over Jason Wolla under the nationwide

service of process provision found in 18 U.S.C. § 1965(b). Furthermore, this Court has

personal jurisdiction over Jason Wolla because Jason Wolla purposefully directed his




{S537361;}                                  2
             Case 5:20-cv-00200-PRW Document 1 Filed 03/04/20 Page 3 of 16




activities at Continental in Oklahoma, and this litigation arises out of those actions directed

to Oklahoma.

         9.      Venue is proper in this district because Wolla Oilfield has consented to this

venue in a contract between the parties. Furthermore, venue is proper under 28 U.S.C. §

1391(b) because a substantial part of the events giving rise to this claim (e.g., the receipt

and payment of fraudulent invoices) occurred in the Western District of Oklahoma.

                                GENERAL ALLEGATIONS

The Master Service Contract

         10.     On April 4, 2016, Continental and Wolla Oilfield entered into a Master

Service Contract (the “MSC,” attached hereto as Exhibit 1). Pursuant to the MSC, Wolla

Oilfield agreed to provide hot oil services for Continental’s oil wells in North Dakota.

         11.     Hot oil service is a necessary part of oil and gas production. During the hot

oil service process, blockages in the wells are cleared and prevented by circulating heated

fluid into the piping, tubing, pipelines, or tanks associated with the wells. Hot oil service

is performed using hot oil trucks that are capable of heating and circulating the fluid used

in the process. Hot oil trucks are driven by individuals employed by Wolla Oilfield.

         12.     Under the MSC, Wolla Oilfield agreed to charge Continental an hourly rate

for the hot oil services provided to Continental (see Rate Sheet, attached hereto as Exhibit

2). Pursuant to § 9.3 of the MSC, Wolla Oilfield agreed to submit its invoices to

Continental for approval and payment in Oklahoma using an online system called

OpenInvoice. Wolla Oilfield attached invoices and work tickets its employees prepared to

these online invoices as supporting documentation.


{S537361;}                                  3
             Case 5:20-cv-00200-PRW Document 1 Filed 03/04/20 Page 4 of 16




         13.     Pursuant to § 15.1 of the MSC, Wolla Oilfield agreed all invoices, financial

settlements, billings and reports submitted to Continental would accurately reflect the work

done, and that those documents would be complete and accurate, and that it would conduct

its operations in accordance with all applicable laws, rules, and regulations.

         14.     Under applicable law and the MSC, Wolla Oilfield was required to comply

with U.S. Department of Transportation (“DOT”) regulations including, among other

things, regulations prohibiting drivers from driving for more than 14 consecutive hours

after coming on duty.

Wolla’s Fraudulent Billing Scheme

         15.     From January 2017 to the beginning of December 2019, Wolla Oilfield billed

Continental on a biweekly basis for each well for hot oil services it allegedly performed.

During that time, Wolla Oilfield billed Continental for approximately $7.7 million.

         16.     In September 2019, Continental learned Wolla Oilfield and its owner, Jason

Wolla, had been engaging in a brazen scheme to defraud Continental out of millions of

dollars. At that time, an employee in Wolla Oilfield’s accounting department contacted

Continental and disclosed that Wolla Oilfield was systematically overbilling Continental

and its other customers for the work it was allegedly performing (the “Whistleblower”).

This Whistleblower explained that Wolla Oilfield was training its hot oil truck drivers to

manipulate their time entries to overbill Wolla Oilfield’s customers without being detected,

and that these employees were incentivized to engage in this fraudulent behavior because




{S537361;}                                  4
             Case 5:20-cv-00200-PRW Document 1 Filed 03/04/20 Page 5 of 16




they were paid for each hour they billed to a customer, regardless of whether they were

actually working.

         17.     These fraudulent overbilling activities were directed by Wolla Oilfield’s

upper management. Among other things, Jason Wolla directed employees not to put

contemporaneous time stamps on work tickets or use GPS trackers so as not to draw

attention to their business and billing practices.      He also directed Wolla Oilfield’s

accounting department to inflate the hours accounting department employees assigned to

certain employees.

The Continental Audit

         18.     As result of the information provided by the Whistleblower, Continental

initiated an audit of Wolla Oilfield’s records, pursuant to the MSC. The audit was

conducted in October and November of 2019.

         19.     During the audit, representatives from Continental met with Wolla Oilfield

employees and Jason Wolla. During the audit meetings, Wolla Oilfield and Jason Wolla

claimed Wolla Oilfield had extensive back office personnel handling the accounting and

billing, that another oil producer had audited Wolla Oilfield and found no issues, and

repeatedly assured Continental Wolla Oilfield’s business practices were proper and

legitimate.

         20.     On October 22, 2019, Jason Wolla assured Continental’s auditors the time

Wolla Oilfield billed to Continental was based on the actual time worked by its drivers,

Wolla Oilfield’s management cross-checked and validated the hours its drivers worked,

and that no invoice is processed with excessive time or time not worked. Furthermore,

{S537361;}                                 5
             Case 5:20-cv-00200-PRW Document 1 Filed 03/04/20 Page 6 of 16




Wolla Oilfield employees assured Continental it had not been overbilled, double-billed, or

ghost billed (i.e., billed for work that was not performed).

         21.     On October 31, 2019, Jason Wolla assured Continental’s auditors “with

100% certainty” that Wolla Oilfield had never billed Continental for a job that Wolla had

not done, and that every job Wolla had done had been for the agreed-upon pricing.

         22.     Wolla Oilfield and Jason Wolla’s assurances were completely false.

Continental’s auditors confirmed the Whistleblower’s account – Wolla Oilfield was

engaged in a systematic effort to overbill Continental through fraudulent billing tactics,

and consistently billed Continental for more hours than its employees actually worked.

         23.     The timesheets Wolla Oilfield’s drivers submitted to Wolla Oilfield

consistently showed drivers actually worked less than 10 hours a day on average, but that

Wolla Oilfield billed Continental for significantly more. In fact, Wolla Oilfield employees

would often bill Continental for more than 24 hours of work in a day. For example, one

Wolla Oilfield employee billed Continental and other customers for 28 hours on August 5,

2019, and 29.5 hours on August 6, 2019, even though his actual timesheet shows he only

worked 12 hours on each of those days (see Example Time Sheet, attached hereto as Exhibit

3).

         24.     Wolla Oilfield attempted to hide its pervasive over-billing practices by

falsifying its documents and records. Since DOT regulations clearly state a commercial

truck driver cannot work for more than 14 consecutive hours, customers would obviously

be concerned if they were billed by a driver for more than 14 hours in a single day.

Accordingly, to avoid detection of their scheme, Wolla Oilfield’s management and


{S537361;}                                6
             Case 5:20-cv-00200-PRW Document 1 Filed 03/04/20 Page 7 of 16




accounting personnel manipulated the driver’s work tickets and customer invoices by

moving the fraudulent hours to different days, so that the billings for any day would not

exceed 14 hours.

         25.     In addition to Wolla Oilfield fraudulently misstating the hours its employees

worked and billing Continental for those inflated hours, Wolla Oilfield also excessively

marked up the cost of propane (which is used in the hot oil service process), even though

the parties agreed propane would be charged to Continental at cost as a pass-through item.

These excessive mark-ups caused Continental to overpay Wolla Oilfield for propane by

over $700,000 alone.

Visual Surveillance

         26.     To confirm and validate the information learned from the Whistleblower and

its audit, Continental installed cameras at various well sites Wolla Oilfield serviced. This

surveillance demonstrated Wolla Oilfield billed Continental for time its drivers were not

even at the well locations. The surveillance footage revealed Wolla Oilfield personnel

spent, on average, 15 minutes at each Continental well, but billed for several hours of time.

For example, Wolla Oilfield billed Continental for six hours of work on September 27,

2019 on the Corsican Federal 1-8 Well Pad, but onsite camera images showed Wolla

Oilfield personnel only spent one hour and nineteen minutes at that location on that day.

         27.     The visual surveillance also revealed Wolla Oilfield repeatedly “ghost

billed” Continental – that is, billed Continental for work even though no Wolla Oilfield

employees ever came to the Continental wells on those days. As described above, the




{S537361;}                                  7
             Case 5:20-cv-00200-PRW Document 1 Filed 03/04/20 Page 8 of 16




fraudulent billings from certain days were moved to other days where no work occurred in

order to prevent Continental from detecting Wolla Oilfield’s excessive billing practices.

                                        *       *      *

         28.     Based on the information obtained during Continental’s audit, Wolla Oilfield

has systematically overbilled Continental for years. As a direct and proximate result of

Wolla Oilfield and Jason Wolla’s wrongful conduct, Continental has been significantly

overcharged by at least $2.4 million from 2017-2019.

         29.     Upon information and belief, Wolla Oilfield is currently under investigation

by the FBI for its fraudulent practices.

                       COUNT I – CIVIL RICO, 18 U.S.C. § 1962(c)

         30.     The allegations of paragraphs 1 through 29 are incorporated herein by

reference.

         31.     Wolla Oilfield, Jason Wolla, Wolla Oilfield’s drivers and other employees

are an associated-in-fact enterprise, as that term is defined in 18 U.S.C. §1961(4) (the

“Enterprise”).

         32.     The Enterprise has functioned since 2016, as an ongoing organization with

an identifiable structure and various associates that function as a continuing unit to

facilitate the Enterprise’s purpose. In particular:

                 a.    Jason Wolla established, owns, and manages Wolla Oilfield, and has

directed the activities of Wolla Oilfield employees.

                 b.    Wolla Oilfield employees are hired by Jason Wolla and employed by

Wolla Oilfield in order to perform the hot oil service and prepare work tickets and invoices


{S537361;}                                  8
             Case 5:20-cv-00200-PRW Document 1 Filed 03/04/20 Page 9 of 16




to send to Wolla Oilfield’s customers. Wolla Oilfield employees were paid based on the

number of hours they billed to Wolla Oilfield’s customers.

                 c.     Wolla Oilfield contracts with oil producers and sends these customers

invoices, which Wolla Oilfield’s customers (such as Continental) pay.

         33.     The Enterprise exists separate and apart from the racketeering activity

discussed below. Since 2016, the Enterprise has provided a hot oil service to various oil

producers who operate wells in North Dakota. The Enterprise’s activities also affect

interstate commerce. For example, Wolla Oilfield does business with Continental, which

is a corporation domiciled in Oklahoma.

         34.     Wolla Oilfield participated in the conduct of the Enterprise’s affairs through

a pattern of racketeering activity and for the unlawful purpose of intentionally defrauding

Continental and Wolla Oilfield’s other customers.

         35.     Specifically, since 2017 until the present, Wolla Oilfield sent Continental

fraudulent invoices on a bi-weekly basis. These invoices were fraudulent because they

either vastly overstated the amount of work Wolla Oilfield’s employees performed for

Continental, or charged Continental for work Wolla Oilfield’s employees did not in fact

perform. The purpose of this fraudulent scheme was to defraud Continental and obtain

payments that it was not entitled to receive under the parties’ MSC.

         36.     Pursuant to and in furtherance of their fraudulent scheme, Wolla Oilfield

committed multiple related acts of wire fraud by sending these fraudulent invoices from

Wolla Oilfield’s offices in North Dakota to Continental in Oklahoma via interstate wire




{S537361;}                                  9
             Case 5:20-cv-00200-PRW Document 1 Filed 03/04/20 Page 10 of 16




using OpenInvoice, an online system invoicing system. Wolla engaged in this activity

repeatedly since at least 2017, including, but not limited to:

                 a.    On September 27, 2019, Wolla billed Continental for six hours of

work that its employee allegedly performed at the Corsican Federal 1-8 Well Pad.

However, Continental’s visual surveillance showed the Wolla employee was on location

for only one hour and nineteen minutes that day.

                 b.    On September 28, 2019, Wolla billed Continental for work that its

employee allegedly performed at the Salo 2-35H and Hamlet 3-2H wells. However,

Continental’s visual surveillance showed that no Wolla employee was present at those

locations on that day.

                 c.    On October 3, 2019, Wolla Oilfield sent Continental five invoices and

billed Continental for 5 hours of work its employees allegedly performed at the Rath

Federal 6-22H1, 7-22H, 8-22H2, 9-22H, and 12-22H2 wells on September 26, 2019.

However, Continental’s visual surveillance showed no Wolla employee came to those

locations on that day.

                 d.    On October 3, 2019, Wolla Oilfield sent Continental two invoices and

billed Continental for two hours of work its employees allegedly performed at the Hamlet

3-2H and Salo 2-35H wells on September 28, 2019. However, Continental’s visual

surveillance showed no Wolla employee came to those locations on that day.

                 e.    On October 16, 2019, Wolla Oilfield sent Continental two invoices

and billed Continental for two hours of work its employees allegedly performed at the




{S537361;}                                10
             Case 5:20-cv-00200-PRW Document 1 Filed 03/04/20 Page 11 of 16




Corsican Federal 1-15H and 2-15H1 wells on October 2, 2019. However, Continental’s

visual surveillance showed no Wolla employee came to those locations on that day.

                 f.    On October 17, 2019, Wolla Oilfield sent Continental three invoices

for three hours of work its employees allegedly performed at the Rath Federal 6-22H1, 8-

22H2, and 12-22H2 wells on October 9, 2019. However, Continental’s visual surveillance

showed no Wolla employee came to those locations on that day.

                 g.    On October 17, 2019, Wolla Oilfield sent Continental two invoices

for two hours of work its employees allegedly performed at the Salo 2-35H and 3-35H

wells on October 10, 2019. However, Continental’s visual surveillance showed no Wolla

employee came to those locations on that day.

                 h.    On October 17, 2019, Wolla billed Continental for an hour of work its

employee allegedly performed at the Rath Federal 7-22H and Rath Federal 9-22H wells on

October 1, 2019. However, Continental’s visual surveillance showed the Wolla employee

was on location for only eighteen minutes that day.

         37.     Wolla Oilfield’s fraudulent conduct is not limited to the instances noted

above. Wolla Oilfield’s records indicate a pervasive practice of billing customers for more

hours than its employees actually worked, failing to institute internal controls to eliminate

these practices, and manipulating records to hide these practices.          Wolla Oilfield’s

fraudulent conduct harmed Continental by causing it to overpay for the services it was

receiving.

         38.     Wolla Oilfield engaged in this conduct with an intent to defraud Continental

and Wolla’s other customers. For example, by training its drivers to manipulate their time


{S537361;}                                 11
             Case 5:20-cv-00200-PRW Document 1 Filed 03/04/20 Page 12 of 16




entries, failing to institute internal controls, and directing its accounting employees to

adjust records and invoices sent to customers to avoid anyone from detecting what would

be clear violations of federal regulations, Wolla Oilfield attempted to conceal its fraudulent

billing practices and continue to defraud its customers.

         39.     The whistleblower’s account, Continental’s audit of Wolla’s records, and

even Jason Wolla’s statements during Continental’s audit demonstrated the unlawful and

fraudulent conduct noted above is not isolated, but rather has been Wolla Oilfield’s regular

way of doing business for several years and constitutes a pattern of racketeering activity,

which is likely to recur in the future.

         40.     As a direct and proximate result of Wolla Oilfield’s fraudulent billing activity

and other unlawful conduct, Continental suffered significant monetary damages to be

proven at trial, but which Continental currently estimates exceed $2.4 million.

               COUNT II – CIVIL RICO CONSPIRACY, 18 U.S.C. § 1962(d)

         41.     The allegations of paragraphs 1 through 40 are incorporated herein by

reference.

         42.     Jason Wolla knew about and agreed to facilitate the commission of the acts

constituting a pattern of racketeering activity discussed above. This agreement and

facilitation is shown by, among other things, instructing Wolla Oilfield employees on how

to manipulate hours in records for customer billing and payroll purposes, and managing

Wolla Oilfield as it distributed its fraudulent invoices using interstate wires.

         43.     Jason Wolla participated in the Enterprise, which affected interstate

commerce by targeting oil producers, such as Continental.


{S537361;}                                  12
             Case 5:20-cv-00200-PRW Document 1 Filed 03/04/20 Page 13 of 16




         44.     As a direct and proximate result of Jason Wolla’s unlawful conduct,

Continental suffered damages to be proven at trial, but which Continental currently

estimates exceed $2.4 million.

                         COUNT III – BREACH OF CONTRACT

         45.     The allegation of paragraphs 1 through 44 are incorporated herein by

reference.

         46.     Wolla Oilfield and Continental entered into the MSC on April 4, 2016.

         47.     The MSC is a valid and enforceable contract.

         48.     Under Section 15.1 of the MSC, Wolla Oilfield agreed to conduct its

operations in accordance with all applicable laws, rules, regulation and decrees of any

governmental or regulatory body having jurisdiction over it. Among other things, Wolla

Oilfield is required to comply with the Federal Motor Carrier Safety Regulations, which

prohibit drivers from driving for more than 14 consecutive hours after coming on duty.

         49.     Under Section 15.1 of the MSC, Wolla Oilfield agreed all invoices, financial

settlements, billings and reports rendered to Continental shall reflect properly the facts

about all activities and transactions handled for the account of Continental and those

documents may be relied upon as being complete and accurate.

         50.     Under Section 15.1 of the MSC, Wolla Oilfield agreed to promptly notify

Continental upon discovery of any instance where Wolla failed to comply with the

provisions of Section 15.1.

         51.     Wolla Oilfield breached the MSC by, among other things, submitting

fraudulent invoices to Continental. These invoices vastly overstated the amount of hours


{S537361;}                                 13
             Case 5:20-cv-00200-PRW Document 1 Filed 03/04/20 Page 14 of 16




Wolla Oilfield employees performed services for Continental, and the cost of materials

used in performing those services. Wolla Oilfield engaged in a number of fraudulent

practices to prevent Continental from detecting its wrongful conduct and these breaches,

including but not limited to manipulating invoices and work tickets.

         52.     As a direct result of these breaches, Continental suffered significant damages

to be proven at trial, but which Continental currently estimates exceed $2.4 million.

 COUNT IV – OKLAHOMA CONSUMER PROTECTION ACT, 15 O.S. § 751 et.
                           seq.

         53.     The allegations of paragraphs 1 through 52 are incorporated herein by

reference.

         54.     Wolla Oilfield engaged in a number of unlawful practices under the

Oklahoma Consumer Protection Act, 15 O.S. § 751 et. seq., including but not limited to:

                 a.     making false and misleading statements of fact concerning the price

of its services, see 15 O.S. § 753(11);

                 b.     knowingly causing charges to be made to Continental through

OpenInvoice that were not authorized by Continental, see 15 O.S. § 753(25); and

                 c.     engaging in deceptive trade practices, specifically misrepresenting the

amount of time it provided services to Continental on its invoices, which deceived

Continental to Continental’s detriment, see 15 O.S. § 753(20).

         55.     Wolla Oilfield engaged in these unlawful practices in the course of its

business.




{S537361;}                                  14
             Case 5:20-cv-00200-PRW Document 1 Filed 03/04/20 Page 15 of 16




         56.     Wolla Oilfield’s unlawful practices caused Continental injury by deceiving

Continental into overpaying Wolla Oilfield for the services it provided.

         57.     As a direct and proximate result of Wolla Oilfield’s unlawful practices,

Continental as a consumer suffered actual damages (i.e., injury-in-fact) to be proven at

trial, but which Continental currently estimates exceed $2.4 million.

                                  PRAYER FOR RELIEF

         58.     WHEREFORE, Continental requests that this Court enter judgment against

Wolla Oilfield and Jason Wolla as follows:

                 a.    That Wolla Oilfield has breached the MSC, violated the Oklahoma

Consumer Protection Act, and RICO;

                 b.    That Jason Wolla has violated RICO;

                 c.    That Wolla Oilfield and Jason Wolla are liable to Continental for

actual damages for their violations of law;

                 d.    That Wolla Oilfield and Jason Wolla are liable for treble damages for

its violations of RICO;

                 e.    That Wolla Oilfield and Jason Wolla are liable for costs and attorneys’

fees for its violations of the Oklahoma Consumer Protection Act and RICO;

                 f.    That Wolla Oilfield and Jason Wolla are liable for pre-judgment and

post-judgment interest and costs on all sums awarded;

                 g.    Any such other and further relief as the Court may deem just and

proper under the circumstances.




{S537361;}                                 15
             Case 5:20-cv-00200-PRW Document 1 Filed 03/04/20 Page 16 of 16




DATED: March 4, 2020

                                         Respectfully submitted,

                                         /s/Nicholas “Nick” V. Merkley
                                         Nicholas (“Nick”) V. Merkley, OBA No. 20284
                                         GableGotwals
                                         One Leadership Square 15th Floor
                                         211 N. Robinson
                                         Oklahoma City, OK 73102
                                         Telephone: 405.568.3311
                                         Email: nmerkley@gablelaw.com

                                         AND

                                         Hugh Q. Gottschalk (pro hac vice forthcoming)
                                         Pawan Nelson (pro hac vice forthcoming)
                                         Wheeler Trigg O’Donnell LLP
                                         370 Seventeenth Street, Suite 4500
                                         Denver, CO 80202
                                         Telephone: 303.244.1800
                                         Facsimile: 303.244.1879
                                         Email:     gottschalk@wtotrial.com
                                                    pnelson@wtotrial.com
DEMAND FOR JURY TRIAL




{S537361;}                              16
